Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1:
 recites, “each row j with each column k…” in line 4, it is unclear whether “each row j with each column k…” is the same as “a j row by k column k…” in line 3.
Recites, “for parameter pj…” in line 5, it is unclear whether “parameter pj” is the same as “an input parameter pj” in line 1-2.  Examiner suggests to amend as follow “for the input parameter pj…”.
Recites, ‘the computer…” in line 5, there is insufficient antecedent basis for this limitation in the claim.
Recites, “the elements j,k…”in line 7, there is insufficient antecedent basis for this limitation in the claim.
Recites, “the computer generates…each of the group submatrices…” in lines 11-12, there is insufficient antecedent basis for this limitation in the claim.  Examiner suggests to amend as follows: “each of the plurality of group sub-matrices…”.
Recites, “sequentially imputing data input vectors…” in lines 16-17, it is unclear what applicant intent to claim with this limitation.  Examiner assumes the above as “input vectors…”
Recites, “the computer generates…in the group sub-matrices…” in 18, there is insufficient antecedent basis for this limitation in the claim.  Examiner suggests to amend as follows: “in the plurality of group sub-matrices…”.
Recites, “the computer…the outputs…” in line 19, there is insufficient antecedent basis for this limitation in the claim.  Examiner suggests to amend as follows: “the computer…the machine learning model outputs…”.

Claim 2:
Recites, “the outputs…” in line 1, , there is insufficient antecedent basis for this limitation in the claim.  Examiner suggests to amend as follows: “the machine learning model outputs…”.
Recites, “the outputs…the model…input vectors” in line 6-7, , there is insufficient antecedent basis for this limitation in the claim.  Examiner suggests to amend as follows: “the machine learning model outputs… the machine learning model…the input vectors…”.
Recites, “normalizes each of the means…the outputs…the outputs…a mean of the output…” in line 9-10, it is unclear which each of the means applicant referring to; the outputs should amend as “the machine learning model outputs” and there is insufficient antecedent basis for limitation “the output E…”.

Claim 7:
Recites, “…a parameter…” in line 1-2, it should be amend to “the input parameter…”.

Claim 8:
Recites, “…one input data set…” in line 3, it is unclear if this input data set is the same as input data sets in line 2.
Recites, “…each set of input data sets…” in line 7, it is unclear if this input data set is the same as input data sets in line 2.

Claims 10-11,16, the limitations of claims 10-11,16 are similar to limitations of rejected claims 1-2,7-8 above, therefore rejected for the same rationale.

Claim 17:
Recites, “from the data set …”  in line 3, it is unclear if the data set is the same as in put data set cited in line 2.  Examiner suggest to amend to “from the input data set”.
Recites, “the elements j,k…”in line 8, there is insufficient antecedent basis for this limitation in the claim.
Recites, “generate…each of the sub-matrices…a jth row…” in line 10-11, there is insufficient antecedent basis for this limitation in the claim.  Examiner suggests to amend as follows: “generate…each of the plurality of sub-matrices…”.  It is unclear a jth row in line 11 is the same as a jth row in line 5.
Recites, “arrange…one of sub-matrices…”in line 12, there is insufficient antecedent basis for this limitation in the claim.  Examiner suggests to amend as follows: “arrange…one of the plurality of sub-matrices…”.  
Recites, “apply…each of the sub-matrices…”in line 13, there is insufficient antecedent basis for this limitation in the claim.  Examiner suggests to amend as follows: “apply…each of the plurality of sub-matrices…”.  

Claim 18: recites similar limitations as claim 2, and should be amend to overcome the 112 issue as similar to claim 2.


Allowable Subject Matter
Claims 1-20 are allowed in view of the cited prior arts.  However applicant still has to correct the 112(b) rejections above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buda et al (us 2018/0157978) discloses a mechanism is provided for determining a predicted performance of a database com. A first model for a database is determined using machine learning and training data based on monitoring the database operating in a production environment. A second model for the database is determined by combining the first model and a knee of curve formula for the database. The second model is stored for use in determining the predicted performance of the database in response to a database query.

Xu et al (us 2018/0018579) discloses a method and a machine learning relationship determination system (MLRDS) for determining primary key-foreign key (PK-FK) relationships among data in tables of a target database through machine learning (ML) are provided. The MLRDS selects columns of the tables in the target database and identifies inclusion dependency (ID) pairs from the selected columns. The MLRDS receives training data and validation data from a source database, computes PK-FK features for the inclusion dependency pairs, the training data, and the validation data, and generates trained ML models and validated ML models using the PK-FK features. The MLRDS determines an optimum algorithm decision threshold for a selected machine learning classification algorithm (MLCA), using which the MLRDS determines a resultant on whether the inclusion dependency pair is a PK-FK pair or a non-PK-FK pair. The MLRDS performs majority voting on the resultant for multiple MLCAs to confirm the PK-FK relationships between the inclusion dependency pairs.

Chen et al (us 2018/0329868) discloses a computing device and related products are provided. The computing device is configured to perform machine learning calculations. The computing device includes an operation unit, a controller unit, and a storage unit. The storage unit includes a data input/output (I/O) unit, a register, and a cache. Technical solution provided by the present disclosure has advantages of fast calculation speed and energy saving.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/           Primary Examiner, Art Unit 2452